Case 3:17-cv-00007-GTS-ML Document 104-21 Filed 06/17/19 Page 1 of 6
Case 3:17-cv-00007-GTS-ML Document 104-21 Filed 06/17/19 Page 2 of 6

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

DEBRA SPERO, as Natural Mother of
V.S., an infant,
Plaintiffs,
DECLARATION OF DEBRA SPERO
Civil Action No.: 3:17:cv-7 (GTS-DEP)
-against-

VESTAL CENTRAL SCHOOL DISTRICT
BOARD OF EDUCATION, VESTAL CENTRAL SCHOOL
DISTRICT, JEFFREY AHEARN, Superintendent of Schools,
ALBERT A. PENNA, Interim Principal Vestal
High School, DEBORAH CADDICK, CLIFFORD
KASSON, KATHERINE DYER, in their
Individual and Official capacities.

Defendants.

 

I Debra Spero, declare pursuant to 28 U.S.C. § 1746:

1. All facts stated in this declaration are true and correct to the best of my knowledge. J am
an adult resident of Broome County, and have personal knowledge of the facts contained
in this declaration, to which J am competent to testify.

2. I am the parent and guardian of V.S., the named plaintiff in this action. I am acting as his
representative, pursuant to Rule 17(c)(1) of the Federal Rules of Civil Procedure.

4. I am Guyanese and my husband is Italian-American.

5. My son i: a student of color.
10.

11.

Case 3:17-cv-00007-GTS-ML Document 104-21 Filed 06/17/19 Page 3 of 6

My son was suspended by the Vestal School District (VSD) for one and half years for
talking to another student about his suspension and for posting his disagreement with his
treatment on social media.

LHe was initially suspended for five days and during that five-day suspension VSD did not
provide him with any alternative education, or even the work he missed in his classes. A
superintendent’s hearing was held after the five-day suspension to decide what additional
punishment, if any, my son would face.

When VS contacted me from Vice Principal Caddick’s office to tell me he was being
suspended I heard a female screaming in the background of the phone call. I asked VS
‘““who is screaming?” VS told me it was Caddick screaming at him.

I thought it was extremely inappropriate for a school administrator to be yelling at a
student in that way so I told VS to leave her office and go sit in the main principal’s
office until I could get there.

The hearing process lasted a long time. It went so long that my son was allowed to return
to school pending a final determination. He did not get in trouble at all when he was
allowed back. I was happy to see him back in school and hoped he would be allowed to
stay in school for the rest of the school year following the hearing.

I was devastated to find out that after the superintendent’s hearing, my son was
suspended for the remainder of this school year and all of next school year. I do not
understand why they suspended him for that long. He never hurt anyone or threatened
anyone. He was just speaking out about what he believed. As I have seen firsthand the
explicit and implicit racism my son has to deal with, I am proud of him for speaking out

about what he thought was wrong.
12.

13.

14.

15.

16.

17.

18.

19,

Case 3:17-cv-00007-GTS-ML Document 104-21 Filed 06/17/19 Page 4 of 6

I know first-hand that the video posted of my daughter on Snapchat was not directed at
the school in any way. I was in the room and my daughter was showing me the firearm
she had just acquired that day because she is a private investigator. She is legally
licensed to have the gun. I, nor my daughter even knew that VS was taking a video.
My son wouldn’t have called someone a “fucking racist” out of the blue for no reason, I
have raised him better than that.

I am very worried about my son since his suspension from school. It has taken a large
toll on his mental health.

Prior to the suspension, my son was a full of life teenager who was outspoken on issues
he believed in.

Since being suspended he has been very depressed. He expressed to me that he doesn’t
see the point in going on with his life and he has lost all hope that he will be able to
graduate and become a nurse.

As a mother, hearing your son say he does not want to live is terrifying. V.S. does not
seem like the same young man I knew before the suspension.

I was so proud of our son for being on track to graduate from high school with a Regents
Diploma and go on to college. He got admitted to State University of New York at
Broome Community College (BCC).

Although V.S. has been admitted to BCC starting in September of this year, I have
contacted the college and am told that without his high school diploma, he will never be

able to earn a college degree.
20.

21.

22.

23.

24.

25.

26.

27.

28.

Case 3:17-cv-00007-GTS-ML Document 104-21 Filed 06/17/19 Page 5 of 6

V.S. has always dreamed of becoming a nurse and intends to pursue that course of study
at BCC. Because of the school’s suspension I am worried he may never get to achieve
that dream.

V.S. has been without educational instruction since February 8, 2017.

VSD has not offered, nor responded to our requests for alternative instruction during the
interim of his suspension so that he does not fall behind.

During the pendency of the hearing we asked the school for GE nissca work and it
was not provided.

After the hearing was over we were ol Ts too old so they would not give us
any of his work or any tutoring at all.

Recently, on March 16, 2017, our attorney emailed the school’s attorney asking for
alternative instruction and has not received a response.

Prior to the incidents in school, V.S. was doing well in all of his courses and on track to
graduate at the end of this school year.

Subsequent to the series of suspensions imposed on him by VSD, V.S.’s grades dropped
dramatically.

[have looked into whether we can move to another School District so that V.S. may
graduate on time but we do not have the money to uproot our family and no private
school is willing to accept him even if we were able to pay the tuition. As things stand
now my son will not be able to return to school until he is 19 years old. He will not
graduate until he is 20 years old. That will be almost two years without any educational

instruction.
Case 3:17-cv-00007-GTS-ML Document 104-21 Filed 06/17/19 Page 6 of 6

29. Two years without any education will devastate any chances of my son earning his high
school diploma and fulfilling his dream of becoming a nurse.
30. I plead with this Court to recognize every day V.S. spends out of school with no

education is another day that cannot be given back.

 

31. I declare under penalty of perjury that the foregoing is true and correct.
pare: May J OM 7 (Lota Agere
Debra Spero /
